ASSIGNMENT OF PROMISSORY NOTE
AND CONSENT THERETO


This Assignment of Promissory Note and Consent Thereto (this “Assignment”) is
entered into effective as of March 24, 2009, by and among Gateway International
Holdings, Inc., a Nevada corporation (“Assignor”) and Money Line Capital, Inc.,
a California corporation (the “Assignee”), and consented to by Joseph Gledhill
and/or Joyce Gledhill, individuals, (“Noteholders”), in connection with the
proposed assignment (the “Assignment”) by Assignor to Assignees of that certain
Gateway International Holdings, Inc.. Promissory Note dated December 8, 2008 in
the original principal amount of $650,000, a copy of which is attached hereto as
Exhibit A (the “Note”).


RECITALS


WHEREAS, the Assignor executed the Note effective December 8, 2008 for the
benefit of the Noteholders, in the principal amount of $650,000;


WHEREAS, the Assignor, the Assignee and the Noteholders all agree there is
$650,000 due under the Note as of the date of this Assignment;


WHEREAS, the Assignor and the Assignee have requested to assign the Note to the
Assignee in exchange for the Assignor issuing 3,250,000 shares of its common
stock to the Assignee in consideration of assuming the Assignor’s obligations
under the Note;


WHEREAS, the Noteholders are willing to consent to the assignment as set forth
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor, Assignee and Noteholders hereby agree as follows:


1.           In consideration of the terms set forth above, Assignor hereby
assigns to Assignee, its successors and assigns, and Noteholders consent to this
assignment WITHOUT RECOURSE against the Assignor or to the financial ability of
the Assignee to pay the Note, together with all of Assignor’s right, title and
interest in the Note, and all of Assignor’s rights and remedies thereunder and
under any guaranty or endorsement thereof, and to take, any and all actions
Assignor might otherwise take.


2.           In exchange for this assignment, the Assignee agrees to accept
3,250,000 shares of common stock of the Assignor, to be issued to the Assignee
in conjunction with this Assignment (the “Common Stock”).


3.           Assignor warrants that (i) the Note and any accompanying notes,
guaranties, waivers and/or other instruments (collectively “Contracts”) are
true, valid and genuine and represent existing valid and enforceable obligations
in accordance with their terms; (ii) all signatures, names, addresses, amounts
and other statements and facts contained therein are true and correct; (iii) the
Contracts (including their form and substance and the computation of all
charges) and the transactions underlying the obligations (including any sale and
delivery) conform to all applicable laws, rules, regulations, ordinances and
orders; (iv) the present unpaid balance shown on the Note as set forth in the
Recitals is correct, the Contracts are not and will not at any time be subject
to any defense, claim, counterclaim or set-off, and Assignor will comply with
all its obligations under the Contracts; (v) the Common Stock is not subject to
any liens, security interests, pledges, encumbrances, charges, restrictions,
demands or claims in any other party whatsoever; and (vi) the undersigned is
acting in the capacity indicated below, has full authority from the Assignor to
act in such capacity, and to bind the Assignor to the terms of this
Assignment.  In addition, Assignor shall indemnify and save Assignee harmless
from any loss, damage or expense, including attorneys’ fees, incurred by
Assignee as a result of Assignor’s breach of any of the terms of this assignment
or any of the warranties, obligations or undertakings described herein.


 
Page 1 of 4

--------------------------------------------------------------------------------

 
4.           Assignor agrees that Assignee may at any time, without consent of
Assignor, without notice to Assignor and without affecting or impairing the
obligations of Assignor hereunder, do any of the following: (a) renew, extend,
modify, release or discharge any obligation of the Noteholders or any persons
obligated under the Note, (“the Note Obligations”); and (b) settle, release (by
operation of law or otherwise), compound, compromise, collect or liquidate any
of the Note Obligations and the security therefor in any manner.


5.           Assignee agrees to the assignment and agrees to be bound by the
terms of the Note, including any and all extensions or amendments as attached
with Exhibit A.


6.           Assignee represents and warrants that the undersigned is acting in
the capacity indicated below, has full authority from the Assignee to act in
such capacity, and to bind the Assignee to the terms of this Assignment.


7.           Noteholders warrant and agree that: (i) Noteholders hereby consent
to the Assignment by Assignor to Assignee of the Note; (ii) nothing in this
Assignment shall be construed to modify, waive, release, or otherwise affect, as
between Assignor and Noteholders (prior to the date of this Assignment) or
Assignee and Noteholders (following the date of this Assignment), any of the
provisions of the Note; (iii) in the event of any conflict between the
Assignment and the Note, this Assignment shall prevail; (iv) following the date
of this Assignment, Assignor shall not be liable for any of the obligations
under the Note; (v) following the date of this Assignment, Noteholders shall
remain fully liable for all of its obligations under the Contracts; (vi) this
Assignment shall not be construed as a consent by Noteholders to any further
assignment by Assignee; and (vii) to the best of Noteholders’ knowledge, the
Contracts are in full force and effect, there are no uncured defaults on the
part of any party to the Contracts, and there are no existing offsets or
defenses which either party has against enforcement of the Contracts.


[remainder of page intentionally left blank]
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned parties have duly executed this Assignment
as of the date first written above.


“Assignor”
 
“Assignee”
     
Gateway International Holdings, Inc.
 
Money Line Capital, Inc.
a Nevada corporation
 
a California corporation
           
/s/ George Colin
 
/s/ Jitu Banker
By:           George Colin
 
By:           Jitu Banker
Its:           Chief Executive Officer
 
Its:           President
                 
“Noteholders”
         
Joseph Gledhill
   
an individual
               
/s/ Joseph Gledhill
   
 Joseph Gledhill
               
Joyce Gledhill
   
an individual
               
/s/ Joyce Gledhill
   
By:  Joyce Gledhill
   



 
Page 3 of 4

--------------------------------------------------------------------------------

 
Exhibit A


Original Note



 
 
 
Page 4 of 4